 

Exhibit 10.1

 

HUDSON ADVISORS LLC

HUDSON AMERICAS LLC

2711 N. Haskell Avenue, Suite 1800

Dallas, Texas 75204



 

July 22, 2013

 

 

 

 

Del Frisco’s Restaurant Group, Inc.

930 S. Kimball Ave., Ste. 100

Southlake, Texas 76092

 

 

 

 

RE:

Transition Services Agreement dated on or about August 1, 2012 (as amended,
supplemented, restated, or otherwise modified from time to time, the
“Agreement”) by and between Hudson Americas LLC, Hudson Advisors LLC, and Del
Frisco’s Restaurant Group, Inc.

 

 

Ladies and Gentlemen:

 

Reference is hereby made to the Agreement.  Capitalized terms used but not
defined herein shall have the meanings given to them in the Agreement.

 

Please execute this letter agreement where indicated below in order to evidence
your agreement with HAM and HAL that the Agreement shall be terminated on and as
of 11:59 p.m. CDT on July 31, 2013 (the “Termination Date”).  Promptly after the
Termination Date, HAM and HAL shall submit their final invoice to the Company in
respect of Services provided prior to the Termination Date.

 

 

 

 

 

 

 

HDUSON ADVISORS LLC

HUDSON AMERICAS LLC

 

 

 

 

 

 

By:

/s/ Stewart L. Motley

 

By:

/s/ Kyle Volluz

 

 

Name: Stewart L. Motley

 

 

Name: Kyle Volluz

 

 

Title: Vice President - Tax

 

 

Title: Director

 

 

Agreed to and accepted:

 

DEL FRISCO’S RESTAURANT GROUP, INC.

 

 

 

 

By:  /s/ Thomas J. Pennison, Jr._________

     Name: Thomas J. Pennison, Jr.

     Title: Chief Financial Officer



 

--------------------------------------------------------------------------------